Title: To George Washington from Brigadier General George Clinton, 18 April 1777
From: Clinton, George
To: Washington, George



Dear Sir
New Windsor [N.Y.] 18th April 1777

Being from Home when your Excellency’s Letter of the 31st Ultimo was left at my House prevented my Answering it by the Return of the Express & till now I have not had any other Opportunity—Before the Receipt of it I had (in Consequence of Powers given me by the Convention of this State) ordered out about 1200 of the Militia of this & Orange County 500 of them to releive Colo. Pawling at the Post near Sydmans Bridge & do the Duties which had been assigned him as the Time for which his Regt stood engaged was expired—The Remainder to reinforce the Garrison of Fort-Montgomery & carry on the Works necessary for its Defence—I also ordered from Dutchess County 800 & 350 from West Chester to reinforce the Garrisons on the West Side of Hudson’s River and to give Protection to the Inhabitants of the latter County into which (for want of a proper Force) the Enemy make frequent Incursions & take off large droves of Cattle Horses & other Supplies—The Unhappy Affair at Peek’s Kill and Apprehensions entertained by our Convention that the Enemy might surprize & take our Forts in the Highlands induced me to take this Step without waiting to get your Excellency’s Approbation of the Measure. I would fain hope that it will not be disagreable as these Troops (tho if wanted) are to continue in Service till the first of August—yet they may be dismissed at any Time before and great Pains have been taken to draw them out in such a Manner as instead of checking to promote the Recruiting Service and I doubt not but it will be a Mean to compleat our Regiments for the standing Army much sooner than they otherwise woud have been—As yet however not above one half of the above Number

of Militia have marched & I much fear the whole will not easilly be got out if ever so much wanted.
I most sincerely thank your Excellency for the very Polite & kind Manner which you are pleased to mention my Appointment to a Command in the Continental Army At the same Time my Precarious State of Health & want of Military Knowledge woud have rather induced me to have led a more retired Life than that of the Army, had I been consulted on the Occasion & at Liberty of pursuing my own Inclinations; But as early in the present Contest I laid down as a Maxim not to refuse my best (tho poor) Services to my Country in any Way they shoud think proper to employ me, on this Principle I cant refuse the Honor done me by Congress upon the present Appointment and shall be happy if in my best Endeavours to serve my Country in the Military Line I shall at any Time prove so successfull as to merrit your Excellency’s Approbation.
We have some considerable Time since drawn the Chain across the River at Fort-Montgomery, and as the Tide as it is now fix’t has not the least Impression on it and it is greatly strengthened by a Number of Anchors & Cab⟨les I a⟩m in Hopes it will answer some good End—The Obs⟨tructions⟩ in the River near this Place go on well and I have not the least Doubt but they will be effectual when compleated which had the Convention suffered me to have paid my whole Attention to this Business woud have been the Case nearly by this Time, as it is they are in great forwardness & in a few Days will become formidable—The Companies for which I nominated Officers are successfull in recruiting—two of them having already near thirty Men each—I thro Mistake appointed a 1st Lieut. more than I was directed and as he is an Active Person & has inlisted a Number of Men I wish he coud be provided for. I am with the highest Esteem your Excellency’s Most Obedt Servt

Geo. Clinton

